Petition for Writ of Mandamus Dismissed and Memorandum Opinion filed
April 15, 2021.




                                      In The

                       Fourteenth Court of Appeals

                                NO. 14-21-00187-CV



                  IN RE TRE VON VORDENBAUM, Relator


                          ORIGINAL PROCEEDING
                            WRIT OF MANDAMUS
                               208th District Court
                             Harris County, Texas
                         Trial Court Cause No. 1326138

                         MEMORANDUM OPINION

      On April 8, 2021, relator Tre Von Vordenbaum filed a petition for writ of
mandamus in this Court. See Tex. Gov’t Code Ann. § 22.221; see also Tex. R. App.
P. 52. In the petition, relator asks this court to compel the Chief of the Houston
Police Department to permit relator to purchase a copy of relator’s offense report.
      This court’s mandamus jurisdiction is governed by section 22.221 of the
Government Code. A court of appeals may issue writs of mandamus against (1) a
judge of a district, statutory county, statutory probate county, or county court in the
court of appeals district; (2) a judge of a district court who is acting as a magistrate
at a court of inquiry under chapter 52 of the Code of Criminal Procedure in the court
of appeals district; or (3) an associate judge of a district or county court appointed
by a judge under chapter 201 of the Family Code in the court of appeals district for
the judge who appointed the associate judge. Tex. Gov’t Code Ann. § 22.221(b).
The courts of appeals also may issue all writs necessary to enforce the its jurisdiction.
Id. § 22.221(a).

      The Chief of the Houston Police Department is not among the parties specified
in section 22.221(b). See id. § 22.221(b). Moreover, relator has not shown that the
issuance of a writ compelling the requested relief is necessary to enforce our
appellate jurisdiction. See id. § 22.221(a). Therefore, this court lacks jurisdiction to
issue a writ of mandamus against the Chief of the Houston Police Department.

      Accordingly, relator’s petition is dismissed for want of jurisdiction.


                                    PER CURIAM

Panel consists of Chief Justice Christopher and Justices Spain and Wilson.




                                           2